Citation Nr: 1748734	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  16-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1973 and from August 1979 to January 1996.  

This appeal comes to the Board of Veterans' Appeals (Board) from August 2015 (low back) and December 2015 (diabetes mellitus) rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An October 1996 rating decision denied entitlement to service connection for a back condition.  The Veteran was notified of that decision in November 1996, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Some of the evidence received since October 1996, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a low back condition.

3.  The evidence demonstrates that during the entire period on appeal the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities.

4.  The evidence demonstrates that at no point during the period on appeal did the Veteran's diabetes mellitus require two or more visits per month to his provider for episodes of ketoacidosis or hypoglycemic reaction, or three or more hospitalizations per year for episodes of ketoacidosis or hypoglycemic reaction.


CONCLUSIONS OF LAW

1.  The October 1996 rating decision, which denied the Veteran's claim of entitlement to service connection for a back condition, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2.  The evidence received since the October 1996 rating decision is new and material, and the claim of entitlement to service connection for a low back condition is reopened.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for an evaluation of 40 percent, and no higher, for diabetes mellitus, type II, have been met for the period on appeal.  38 U.S.C.A. §§ 1155, 5102, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.27, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by the August 2015 VA Form 21-526EZ, Fully Developed Claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

	II.  New and Material Evidence

Legal Criteria

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis 

In an October 1996 rating decision, the RO denied the claim of entitlement to service connection for a low back condition, claimed as back condition, based on the determination that a low back disability was not identified and the evidence did not establish a chronic back disability was related to military service.  

The Veteran did not submit a notice of disagreement within one year of the date of notice of that decision in November 1996.  No new and material evidence was received by VA within one year of the issuance of the October 1996 rating decision.  As such, the October 1996 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final October 1996 RO decision, a June 2013 private x-ray report has been associated with the claims file which indicated that radiographs of the Veteran's lumbar spine showed neural foraminal stenosis at 4-5 and 5-1 with bone-on-bone articulation at L4-S1 and the impression was lumbar spondylosis and lumbar neural foraminal stenosis.  Additionally, March 2013 private treatment notes revealed that the Veteran received lumbar epidural steroid injections for lumbosacral radiculopathy, lower back pain/lumbago.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in October 1996, and indicates the Veteran has a current low back disability which may be related to the Veteran's active duty service.  The Board finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for low back condition, claimed as back condition.  See Shade, 24 Vet. App. 110.

	III.  Increased Rating 

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27. 

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

The Veteran's diabetes mellitus is currently assigned a 20 percent rating pursuant to Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent disability rating is warranted for diabetes mellitus that requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  Id.  To satisfy the criteria for the next highest disability rating of 40 percent, diabetes mellitus must require insulin, a restricted diet, and regulation of activities.  Id.  A 60 percent disability rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalization per year or twice monthly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent disability rating is warranted when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  

The term "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  See Id.  (defining the term within the criteria for a 100 percent rating); see also Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Establishing the "regulation of activities" criterion requires competent medical evidence showing that restriction of occupational and recreational activities is necessary to control a claimant's diabetes.  See Camacho, 21 Vet. App. at 363-64.  

The rating criteria for diabetes mellitus are successive, meaning that the evaluation for each higher disability rating includes the criteria of each lower disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Thus, if a component is not met at any one level, the claimant can only be assigned a disability rating based on the level that does not require the missing component.  Id.   

Compensable complications of diabetes are to be evaluated separately unless they are a part of the criteria used to support a 100 percent disability rating for diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.  Noncompensable complications of diabetes mellitus are considered a part of the diabetic process under Diagnostic Code 7913.  Id.  

Factual Background and Analysis

The Veteran is seeking a disability rating in excess of 20 percent for his diabetes mellitus disability.  See August 2015 Statement in Support of Claim.  As set forth in his September 2016 Substantive Appeal, the Veteran contends that he is entitled to at least a 40 percent rating for his disability.

After review of the evidence of record, the Board finds that the criteria for an increased 40 percent rating for diabetes mellitus are met.  The criteria for a 40 percent rating for diabetes are conjunctive not disjunctive-i.e., there must be insulin dependence and restricted diet and regulation of activities. "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007). 
The record includes an August 2015 DBQ from the Veteran's primary care physician, Dr. S.K. wherein he indicated that the Veteran had diabetes mellitus, type II for which treatment included restricted diet and he was prescribed more than one insulin injection per day.  Additionally, the Veteran required regulation of activities as part of his medical management of diabetes mellitus including that he had to avoid strenuous activities.   

The Veteran was afforded a November 2015 VA diabetes mellitus examination.  The examination report indicated that the Veteran had diabetes mellitus, type II for which treatment included more than one insulin injection required per day.  Additionally, the Veteran required regulation of activities as part of medical management of his diabetes mellitus, type II and the examiner cited the Veteran's reports that he was "on a restricted diet and exercise, moderate walking" and he "can't stand more" because he got "tried" and "dizzy."  

In a January 2016 Correspondence, the Veteran's primary care physician, Dr. S.K., indicated that the Veteran had been diagnosed with diabetes mellitus type II, requiring insulin, a restricted diet, and regulation of his activities.  Dr. S.K. further indicated that he advised the Veteran to avoid strenuous occupational and recreational activities that would raise his stress levels to adversely affect blood sugars or increase his frequency of hypoglycemic episodes.  Dr. S.K. noted that he has stressed to the Veteran that he maintain a regular exercise program at least three times a week but monitor and limit the effects of more strenuous activity.

The Board finds that the Veteran's treatment records specifically document a worsening of the service-connected diabetes mellitus throughout the claims period with the restriction of occupational and recreational activities ordered by the Veteran's primary care physician in January 2016.  Therefore, the Board finds that a 40 percent rating is warranted for diabetes mellitus throughout the claims period.

However, entitlement to an evaluation in excess of 40 percent for diabetes mellitus is not warranted at any point during the period on appeal. 

Under Diagnostic Code 7913, a 60 percent disability rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalization per year or twice monthly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

In August 2015, Dr. S.K. indicated that the Veteran had zero episodes of ketoacidosis requiring hospitalization over the past 12 months and had zero episodes of hypoglycemia requiring hospitalization over the past 12 months.  See August 2015 DBQ.  Moreover, the November 2015 VA diabetes mellitus examination report indicated that the Veteran visited his diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemic reactions.  Additionally, he had zero episodes of ketoacidosis requiring hospitalization over the past 12 months and zero episodes of hypoglycemia requiring hospitalization over the past 12 months.  In addition, the Veteran is in receipt of separate compensable benefits for complications of his diabetes mellitus.  Therefore, entitlement to an evaluation in excess of 40 percent for diabetes mellitus is denied.

Overall, the evidence supports the grant of a 40 percent evaluation for diabetes mellitus, but the evidence does not support an evaluation in excess of 40 percent.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for low back condition is reopened.

Entitlement to an evaluation of 40 percent, and no higher, for diabetes mellitus is granted, subject to the laws and regulations governing the award of monetary benefits.



REMAND

The Veteran contends that he has a low back condition as result of his active duty service.  See February 2015 VA 21-526EZ Fully Developed Claim.  In this regard, the Board notes that the Veteran has current diagnoses of lumbar spondylosis and lumbar neural foraminal stenosis.  See June 2013 private x-ray report.  Service treatment records (STRs) include a January 1982 Chronological Record of Medical Care note indicating the Veteran reported pain in the middle of his back on the left side.  Physical examination revealed muscle spasms and the Veteran was advised to apply a hot towel to the area.  In light of this evidence, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any low back condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Updated VA treatment records should also be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his low back condition.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that that any currently diagnosed low back condition, to include lumbar spondylosis and lumbar neural foraminal stenosis, had its onset in service or is related to any in-service disease, event, or injury, to include the documented in-service, January 1982 Chronological Record of Medical Care note indicating the Veteran reported pain in the middle of his back on the left side.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the STRs documenting middle back pain; treatment records documenting the Veteran's current back condition; and the lay statements of the Veteran regarding his low back symptoms in service and since discharge.  

The examiner must provide a detailed rationale for all opinions rendered.  If the examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why.

3.  Then, readjudicate the claim on appeal, and furnish the Veteran and his representative a supplemental statement of the case if the benefit sought on appeal remains denied.  Provide an opportunity to respond before the claim is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


